Title: From George Washington to Brigadier General James Clinton, 8 November 1778
From: Washington, George
To: Clinton, James


  
    Dr Sir.
    H. Qrs [Fredericksburg, N.Y.] 8 Novr 1778.
  
I am informed by Gen. Scott that some boatsmen belonging to your brigade who were imployed by Lt Brewster, in navigating from the main to Long Island—have been remanded to their regiments—in consequence of which a service of a particular nature is very much impeded if not entirely stopped. The names of the men Gen. Scott tells me are David Dickinson—Fochanah Hawkins Ben. Dickinson, Jonathan Kinner & Joshua Davis. I beg that you will order them back to thier late duty under a careful and attentive sergeant.

  G.W.

